NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with 
                                       Fed. R. App. P. 32.1




                 United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted March 10, 2011*
                                    Decided March 11, 2011

                                            Before

                               DANIEL A. MANION, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge

No. 10‐3414

HANIYYAH N. ALI,                                     Appeal from the United States District 
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois
                                                     Eastern Division
       v.
                                                     No. 10 C 05466
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS,                                  James B. Zagel,  
LOCAL 21,                                            Judge.
     Defendant‐Appellee.  

                                          O R D E R

        Haniyyah Ali filed an employment discrimination suit against the International
Brotherhood of Electrical Workers, Local 21. The district court dismissed the case sua sponte
as frivolous under 28 U.S.C. § 1915(e)(2)(B)(I). On appeal Ali contends that, although the




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10‐3414                                                                                  Page 2

IBEW Local 21 was not her employer, she pleaded a valid retaliation claim under Title VII
against the union. We affirm the judgment of dismissal.  

         Ali filed a form “Complaint of Employment Discrimination,” alleging that Illinois
Bell suspended and then terminated her in retaliation for taking short‐term disability leave
and reporting sexual harassment. She also complains that IBEW Local 21 did not assist her
quest for reinstatement and was “not helpful” and “did not follow protocol” to grieve her
discharge. Characterizing her union as her employer, but adding that the union “works for”
AT&T, Ali brought claims for discrimination on the bases of disability, race, sex, and
religion against the union alone. The court dismissed her complaint, reasoning that she
complained of employment discrimination but sued the union rather than her former
employer (Illinois Bell Telephone Company) in this case. The court treated as implausible
the allegation that the union was her employer. See 28 U.S.C. § 1915(e)(2)(B)(I), (ii); Ashcroft
v. Iqbal, 129 S. Ct. 1937, 1949 (2009); Neitzke v. Williams, 490 U.S. 319, 327 (1989). We review
the dismissal de novo. See Polzin v. Gage, No. 10‐1545, 2011 WL 559956, at *3 (7th Cir. Feb.
18, 2011). 

         Under Title VII a union can face liability in two ways. A union that employs workers
may be liable, like any other employer, for discrimination arising out of the employment
relationship. See 42 U.S.C. §§ 2000e‐2(a), e(b); Ferroni v. Teamsters Local 222, 297 F.3d 1146,
1150‐51 (10th Cir. 2002); Chavero v. Local 241, 787 F.2d 1154, 1155, n.1 (7th Cir. 1986). And in
its role as a labor organization, a union may liable for discriminating against its members on
a prohibited ground when performing union functions. See 42 U.S.C. § 2000e‐2(c),(d); Maalik
v. Int’l Union of Elevator Constructors, Local 2, 437 F.3d 650, 654 (7th Cir. 2006); EEOC v.
Pipefitters Ass’n Local Union 597, 334 F.3d 656, 659 (7th Cir. 2003); Bugg v. Int’l Union of Allied
Indus. Workers of Am., Local 507, 674 F.2d 595, 599 n.5 (7th Cir. 1982).   

        Although Ali invoked the first theory of discrimination in her complaint by alleging
that IBEW Local 21 was her employer, on appeal Ali concedes that only Illinois Bell was, in
fact, her employer. Indeed Ali is currently litigating an employment discrimination lawsuit
against Illinois Bell. See Am. Compl., Ali v. Ill. Bell Tel. Co., No. 1:10‐cv‐02138 (N.D. Ill. Nov.
9, 2010), ECF No. 36. There, as on appeal in this case, she claims that Illinois Bell was her
employer and that it failed to halt illegal discrimination and harassment in the workplace.
With Ali now abandoning her contention that IBEW Local 21 was her employer, the
allegations set forth in her complaint fail to state a claim of discrimination.   

       Ali now contends on appeal that we should view her complaint’s allegations under
the second theory of union liability under Title VII: the union refused to grieve her
reinstatement with Illinois Bell in retaliation for her complaints about harassment in the
workplace. We have yet to decide whether unions in their capacity as labor organizations
No. 10‐3414                                                                                Page 3

can be liable under Title VII for retaliation. Cf. Pipefitters Ass’n Local Union 597, 334 F.3d at
659; Daniels v. Pipefitters Ass’n Local Union 597, 945 F.2d 906, 917 (7th Cir. 1991); Johnson v.
Palma, 931 F.2d 203, 207 (2d Cir. 1991). But we need not reach that issue here because, in the
narrative of her complaint, Ali charges only her employer, and not the union, with
retaliation. The union is simply accused of failing to pursue her grievance, without any
allegation that it did so for retaliatory reasons. Retaliatory intent may be alleged generally,
Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009), but it must nevertheless be pleaded to
provide notice of the claim; Ali never did so. And Ali never asked the court to amend her
complaint to add an allegation of retaliation against the union. The court, therefore,
correctly dismissed Ali’s employment discrimination complaint against the union.

                                                                                    AFFIRMED.